Citation Nr: 0120218	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-15 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant is entitled to an extension of his 
delimiting date beyond May 5, 1993, for Dependents' 
Educational Assistance (DEA) benefits under the provisions of 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1940 to October 
1960.  He died in October 1977.  The appellant is his 
surviving son.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In connection with his appeal, the appellant requested a 
hearing before a Member of the Board.  A hearing on appeal 
must be granted when, as in this case, an appellant expresses 
a desire for a hearing.  38 C.F.R. § 20.700(a) (2000).  A 
hearing was scheduled in June 2001 at the RO located in 
Buffalo, New York.  The appellant did not report for that 
examination.  However, in correspondence dated in May 2001, 
the appellant's mother requested the appellant's hearing be 
rescheduled insofar as he had moved to Minnesota at or around 
the time the June 2001 Buffalo, New York, hearing was 
scheduled.  That letter was construed as a motion for a new 
hearing.  The motion was granted and as such remand to 
schedule a hearing before a Member of the Board is warranted.

Additionally, the Board notes that in correspondence dated in 
May 2001, the appellant's mother indicated her desire to 
represent the appellant at a rescheduled hearing.  
Regulations provide that a claimant may have only one 
representative at a time before the VA, but that he or she 
may revoke a representative's authority to act on his or her 
behalf at any time and appoint other representation.  
38 C.F.R. §§ 20.601, 20.607 (2000).  Under 38 C.F.R. § 
20.600, an appellant has the right to be represented by a 
recognized organization, attorney, agent, or other authorized 
person.  Thus, clarification as to the appellant's desire to 
continue the representation of the Disabled American 
Veterans, or, to instead give power-of-attorney to his mother 
is in order.

Accordingly, the case is remanded for the following:

The RO should schedule the appellant, in 
accordance with applicable laws and 
regulations, for a hearing before a 
member of the Board at the RO in St. 
Paul, Minnesota.  The appellant is 
advised that he has the right to submit 
additional evidence and argument on the 
matter in the course of this remand.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board.  By 
this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  The appellant need take no 
action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

